COURT FUND — AUTHORIZED EXPENDITURES The cost of the Sheriff's radio and repair for the boiler for a courthouse may not be paid from the Court Fund. The cost of janitorial services necessary for the courtrooms, Judge's chambers, and Court Clerk's offices may be paid from the Court Fund. The part of the cost of the photocopy machine used for the operation of the Court may be paid from the Court Fund.  The Attorney General has considered your opinion request wherein you, in effect, ask the following questions: "May the following items be paid from the Court Funds, to-wit: Sheriff's radio, janitor salaries, repair the boiler, which is the heating system for the entire courthouse, the Xerox photocopy machine which is located in the County Clerk's office but is used by all of the offices in the courthouse, including the Court Clerk." The expenses which may be lawfully paid from the Court Fund are set forth in 20 O.S. 1304 [20-1304] (1970) as amended by House Bill 1013, First Session, Thirty-Third Oklahoma Legislature (1971). Section 1 of House Bill 1013 provides in part, as follows: "(a) Claims against the Court Fund shall include only such expenses as may be lawfully incurred for the operation of the Court in the county. Payment of the expenses may be made after the claim therefor is approved by the District Judge who is a member of the governing board of the Court Fund and either the local Court Clerk or the local Associate District Judge who is a member of said governing board. (b) The term "expenses" shall include the following items and none others: * * * "(4) Office supplies, books of record, postage and printing; * * "(6) Renovating, remodeling and maintenance of courtrooms, Judge's chambers, Clerk's offices and other areas primarily used for judicial functions;" With respect to funds for the Sheriff's radio, we refer you to Attorney General's Opinion No. 69-209, dated June 6, 1969. A copy of the opinion is enclosed. The opinion held that the County Sheriff's two way radios could not be maintained with monies from the Court Fund. Authority for the purchase or maintenance of Sheriff's radios has not been added to Title 20 O.S. 1304 [20-1304] (1970), and therefore such expense are not authorized.  The payment of janitors salary from the Court Fund was considered in Attorney General's Opinion No. 71-296, dated August 19, 1971. A copy of the opinion is enclosed. The opinion interpreted the word "maintenance" as used in Section 1 (b) (6) of House Bill 1013 to include janitorial services necessary for the courtrooms, Judge's chambers, and Court Clerk's offices, and held that the cost of these services may be paid from the Court Fund.  With respect to the payment for repairs to a boiler which is the heating system for the entire courthouse, your attention is directed to Attorney General's Opinion No. 69-297, dated October 2, 1969, a copy of which is enclosed herein. The opinion holds that funds from the Court Fund cannot be legally spent to repair or replace a boiler used to heat a courthouse. Such authority has not been granted since the issuing of Attorney General's Opinion No. 69-297.  With respect to the payment for the Xerox photocopy machine there is authority in Title 20 O.S. 1304 [20-1304] (1970) as amended, supra, for the payment of printing costs incurred for the operation of the Court. If the copy machine is used by other county offices in addition to the Court Clerk and the District Court, only those printing costs incurred for the operation of the Court may be paid from the Court Fund.  It is therefore, the opinion of the Attorney General that your question be answered as follows. The cost of the Sheriff's radio and repair for the boiler for a courthouse may not be paid from the Court Fund. The cost of janitorial services necessary for the courtrooms, Judge's chambers, and Court Clerk's offices may be paid from the Court Fund. That part of the cost of the photocopy machine used for the operation of the Court may be paid from the Court Fund.  (Marvin C. Eemerson) ** SEE: OPINION NO. 71-432 (1971) **